DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      Allowable Subject Matter
Regarding claims 22 - 42 applicant's previous arguments that the prior art fails to teach, suggest, or disclose the elements of independent claims 22, 34 and, 42 have been considered and are found persuasive. 
The following is an examiner's statement of reasons for allowance: The prior art
of record, taken individually or in any combination, does not teach, inter alia, a method, system, computer readable non-transitory storage medium comprising: “after the first ad impression notice sent to the second header bidding partner times out, display a first ad from the first header bidding partner in the first ad impression of the first ad slot; and the configurator is further configured to update, after the client device retrieves the header bidding stack configuration and responsive to the first ad impression notice sent to the second head bidding partner timing out, the header bidding stack configuration by removing the second header bidding partner from the first plurality of header bidding partners for subsequent auctions; and
the publisher is further configured to send, after the removal of the second header bidding partner, and responsive to a request to reload the page from the client device, an unchanged
copy of the page including an unchanged copy of the embedded script to the client device;” Specifically from the limitations above the Examiner was unable to find prior art references that 
The prior art most closely resembling applicant's claimed invention is:
Heilig et al. (US 2010/0114716)
Heilig discloses at [0043] In some implementations, the advertising network can conduct an  internal auction among several advertisers associated with an advertising  campaign.  The advertising network can select an advertiser associated with a highest bid in the internal auction and submit the bid associated with selected advertiser to the advertising exchange as the actual static bid.  In some implementations, the advertising network can calculate a bid for each advertiser associated with an advertising campaign based on criteria received from the advertising exchange.  The advertising network can select an advertiser associated with the highest calculated bid and submit the bid associated with selected advertiser to the advertising exchange as the actual static bid to replace the network proxy bid previously submitted. However does not disclose the aforementioned limitations as taught by the applicant. 	Also the NPL that closely resembles the applicant’s claims titled; No More Chasing Waterfalls: A Measurement Study of the Header Bidding Ad-Ecosystem, by Michalis Pachilakis,  For example the NPL reference discloses at pages 3 and 4, We note that in traditional waterfall, the auction information is opaque to the client and the only information that can be inferred (if at all) is through the parameters of the notification URL (which acts as a callback to the winning bidder). In contrast, in the HB, and due to bidder responses, browser DOM events are triggered .
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.A.P/Examiner, Art Unit 3621     

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621